                      2:20-cv-02312-CSB-EIL # 68         Page 1 of 4
                                                                                               E-FILED
                                                             Wednesday, 31 March, 2021 04:10:48 PM
                                                                      Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

LELYNE EDENS AS SPECIAL             )
ADMINISTRATOR OF THE ESTATE OF      )
CALEB MICHAEL JOYNER, DECEASED,     )
                                    )
               Plaintiff,           )
                                    )
           vs.                      ) Court No.: 2:20-cv-02312-CSB-EIL
                                    )
OLIGHT USA,                         )
BATTERIES PLUS HOLDING              )
CORPORATION,                        )
ASCENT BATTERY SUPPLY, LLC, OLIGHT, )
OLIGHT WORLD USA, INC, OLIGHT WORLD )
and OLIGHT TECHNOLOGY CO., LTD.     )
                                    )
               Defendants.          )

   MOTION FOR LEAVE TO PARTICIPATE IN CASE WHILE APPLICATION FOR
                 ADMISSION TO PRACTICE IS PENDING

       Comes now undersigned counsel for Plaintiff, Shannon B. Mize, and pursuant to

Local Rule 83.5, moves the Court for Leave to participate in this case while her Application

for Admission to Practice is pending with the Clerk of this Court. In support, undersigned

counsel states as follows:

       1.     Contemporaneously with the filing of this Motion for Leave, undersigned

counsel has filed with the Clerk’s office a Motion for Admission to Practice, a copy of

which is attached as Exhibit A.

       2.     Undersigned counsel has submitted payment of the requisite fee for

admission to the Court.

       WHEREFORE, undersigned counsel, respectfully requests that the Court grant


                                             1
                      2:20-cv-02312-CSB-EIL # 68       Page 2 of 4




her leave to practice in this case while her Application for Admission to Practice is

pending, and for all other relief deemed just and proper in the premises.

                                         Respectfully submitted,

                                         /s/Shannon B. Mize
                                         Attorney for Plaintiff
                                         Indiana Attorney No. 22902-49A

SHARTZER LAW FIRM, LLC
156 E. Market St., Suite 1000
Indianapolis, IN 46204
317-969-7600
F: 317-969-7650
smize@shartzerlaw.com




                                            2
                      2:20-cv-02312-CSB-EIL # 68         Page 3 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

LELYNE EDENS AS SPECIAL             )
ADMINISTRATOR OF THE ESTATE OF      )
CALEB MICHAEL JOYNER, DECEASED,     )
                                    )
               Plaintiff,           )
                                    )
           vs.                      ) Court No.: 2:20-cv-02312-CSB-EIL
                                    )
OLIGHT USA,                         )
BATTERIES PLUS HOLDING              )
CORPORATION,                        )
ASCENT BATTERY SUPPLY, LLC, OLIGHT, )
OLIGHT WORLD USA, INC, OLIGHT WORLD )
and OLIGHT TECHNOLOGY CO., LTD.     )
                                    )
               Defendants.          )


                              CERTIFICATE OF SERVICE

      I certify that on March 31, 2021, I electronically filed the foregoing with the United
States District Court, Northern District of Illinois Eastern Division using the CM/ECF
system, which sent notification to the CM/EFC participants:

 Robert A. Montgomery                            Glen F. Fencl
 Attorney at Law                                 Amber N. Lukowicz
 161 North Clark St., Ste. 3050                  JOHNSON & BELL, LTD.
 Chicago, IL 60601                               33 West Monroe St., Ste. 2700
 rm@rmontlaw.com                                 Chicago, IL 60603
                                                 fenclg@jbltd.com
                                                 lukowicza@jbltd.com

 Eric C. Cohen                                   Jason Liang Xu
 Rimon, P.C.                                     1717 K Street NW, Suite 900
 980 N. Michigan Ave., Suite 1400                Washington, DC 20006
 Chicago, IL 60611                               Jason.xu@rimonlaw.com
 Eric.cohen@rimonlaw.com


                                             3
                     2:20-cv-02312-CSB-EIL # 68   Page 4 of 4




                                     Respectfully submitted,

                                     SHARTZER LAW FIRM, LLC


                                     /s/Shannon B. Mize
                                     Attorney for Plaintiff
                                     Indiana Bar No. 22902-49A
SHARTZER LAW FIRM, LLC
156 E. Market St., Suite 1000
Indianapolis, IN 46204
317-969-7600
F: 317-969-7650
smize@shartzerlaw.com




                                       4
